Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 4/25/22, Applicant amended claims 1 and 6-7, canceled claim 9, and added no new claims.  Claims 1-8 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for recommending content for an application: select an application executed during a particular period of time within the predetermined period by referring to at least one of the view histories corresponding to the particular period of time, the particular period of time being one of a plurality of periods of time of a day sectioned for an individual unit time; select, as recommendation contents in the particular period of time, more contents that are executed by the selected application than contents that are executed by an application other than the selected application, and output recommendation-content information about the selected recommendation contents via the output unit when a current time falls under a content-recommendation time period that is prior to the particular period of time.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for recommending content for an application.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding objection to claim 6 for unclear antecedent basis of “the predetermined period,” in view of amendments canceling this language from the claim, this objection is withdrawn.  Regarding objection to claim 9 for unclear language “a threshold with reference,” in view of amendments canceling this claim, this objection is withdrawn.  Regarding rejections of claims -9 under 35 U.S.C. 112(b) for the indefinite “satisfying a predetermined condition” in independent claims 1 and 6-7, in view of amendments canceling said language, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/29/22